DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 9, 11, 12 and 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 12, 13, 18 and 19 of copending Application No. 16/824444 (US 2020/0219344). Although the claims at issue are not identical, they are not patentably distinct from each other because these claims of the instant invention are merely broader in scope and encompassed by the claimed invention of the ‘344 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Application 16/824444
1. An access system for a vehicle, the access system comprising: 
a plurality of antennas configured to each receive a signal transmitted from a portable access device to the vehicle, wherein one of the plurality of antennas is a circular polarized antenna; and 
an access module configured to 

execute a music algorithm to determine angles of arrival of the received signal as received at the plurality of antennas, 
determine a distance between the portable access device and the vehicle based on the angles of arrival, and 

permit access to the vehicle based on the distance.







2. The access system of claim 1, wherein the plurality of antennas comprise: 
the circular polarized antenna comprising a conductive ring-shaped body having an inner hole; a circular isolator connected to the conductive ring-shaped body; and a linear 

3. The access system of claim 1, wherein the access module is configured to, while executing the music algorithm: collect analytic signal samples of the signal received at each of the plurality of antennas to generate a received data matrix; estimate a data covariance matrix based on the received data matrix; use an eigenvalue decomposition process to determine a MxM matrix based on the covariance matrix, where M is an integer greater than or equal to 2; determine a number of impinging signals; separate the MxM matrix into a plurality of matrices; compute a music spectrum based on one of the plurality of matrices; and perform a 

9. A vehicle comprising: the access system of claim 1; a body; and a roof, a center console, a floor or an at least partially enclosed metal structure, wherein the plurality of antennas are implemented in at least one of the roof, the center console, the floor, or the at least partially enclosed metal structure.

11. A method comprising: 
receiving a signal transmitted from a portable access device to the vehicle at each of a plurality of antennas, wherein one of the plurality of antennas is a circular polarized antenna; 

downconverting the received signal to generate an in-phase signal and a quadrature phase signal; executing a music algorithm to determine angles of arrival of the received signal as received at the plurality of antennas; 

permitting access to the vehicle based on the distance.








12. The method of claim 11, wherein executing the music algorithm comprises: 
collecting analytic signal samples of the signal received at each of the plurality of antennas to generate a received data matrix; estimating a data covariance matrix based on the received data matrix; using an eigenvalue decomposition process to determine a MxM matrix based on the covariance matrix, where M is an integer greater than or equal to 2; determining a number of impinging signals; separating the MxM matrix into a plurality of matrices; computing a music 

18. The method of claim 11, wherein: the vehicle comprises (i) a body and (ii) a roof, a center console, a floor or an at least partially enclosed metal structure; and  180Attorney Docket No. DIAM-002463-US HDP Ref. No. 4041AJ-000672-US the plurality of antennas are implemented in at least one of the roof, the center console, the floor, or the at least partially enclosed metal structure.

a plurality of antennas configured to each receive a signal transmitted from a portable access device to the vehicle, wherein the signal is transmitted on a 2.4 gigahertz frequency; and 

an access module configured to 

perform carrier phase based ranging including implementing a music algorithm to (i) 

determine a distance between the portable access device and the vehicle, and (ii) determine angles of arrival of the received signal as received at the plurality of antennas, determine a location of the portable access device relative to the vehicle based on the distance and the angles of arrival, and permit access to the vehicle based on the location.

7. The access system of claim 1, wherein at least one of the plurality of antennas is a circular polarized antenna.

8. The access system of claim 1, wherein the plurality of antennas comprise: 
a circular polarized antenna comprising a conductive ring-shaped body having an inner hole; a circular isolator connected to the conductive ring-shaped body; and a linear 

9. The access system of claim 1, wherein the access module is configured to, while implementing the music algorithm: collect analytic signal samples of the signal received at each of the plurality of antennas to generate a received data matrix; estimate a data covariance matrix based on the received data matrix; use an eigenvalue decomposition process to determine a MxM matrix based on the covariance matrix, where M is an integer greater than or equal to 2; determine a number of impinging signals; separate the MxM matrix into a plurality of matrices; compute a music spectrum based on one of the plurality of matrices; and perform a 

12. A vehicle comprising: the access system of claim 1; a body; and a roof, a center console, a floor or an at least partially enclosed metal structure, wherein the plurality of antennas are implemented in at least one of the roof, the center console, the floor, or the at least partially enclosed metal structure.

13. A method comprising: 
receiving a signal transmitted from a portable access device to the vehicle at each of a plurality of antennas, wherein the signal is transmitted on a 2.4 gigahertz frequency; 

downconverting the received signal to generate an in-phase signal and a quadrature phase signal; performing carrier phase based ranging including implementing a music algorithm to 


determining a location of the portable access device relative to the vehicle based on the distance and the angles of arrival; and permitting access to the vehicle based on the location.

18. The method of claim 13, wherein at least one of the plurality of antennas is a circular polarized antenna.
19. The method of claim 13, further comprising, while implementing the music algorithm: collecting analytic signal samples of the signal received at each of the plurality of antennas to generate a received data matrix; estimating a data covariance matrix based on the received data matrix; using an eigenvalue decomposition process to determine a MxM matrix based on the covariance matrix, where M is an integer greater than or equal to 2; determining a number of impinging signals; separating the MxM matrix into a plurality of matrices; computing a music 

12. A vehicle comprising: the access system of claim 1; a body; and a roof, a center console, a floor or an at least partially enclosed metal structure, wherein the plurality of antennas are implemented in at least one of the roof, the center console, the floor, or the at least partially enclosed metal structure.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/20 and 3/19/20 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 depending on itself appears to be a typo, which should depend on claim 18. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “an access module configured to…downconvert…execute…determine…, and permit…based on the distance” Is indefinite, since scope of “configured to” cannot be ascertained, i.e., it’s unclear how the access module is “configured to” perform the functionalities as claimed. 
Claims 2-10 are rejected for depending therefrom. 
Claim 2 reciting “wherein the plurality of antenna comprise: a conductive ring shaped body… a circular isolator…a linear polarized antenna” is indefinite, since it’s unclear whether the plurality of antennas respectively comprise these recited elements or the plurality of antennas as a system comprise just one of these elements. 
Claims 6 and 15 reciting "the in-phase and quadrature phase sample vector" is indefinite for lacking antecedent basis (this feature is defined in claims 5 and 14, respectively). 
Further, since claims 6 and 15 lack a definition of the "remaining samples", "each repetition portion of remaining samples" and "average frequency of sinusoids of the remaining samples", the reader is left in doubt to which features of the sampled signal, i.e. the collected analytical signal samples 
Also the step "for each of the plurality of antennas, interpolate/interpolating a straight line of points on a time vector to generate a reconstructed phase angle vector" in claims 6 and 15 is considered to be unclear for the following reasons: First it is unclear whether the time vector refers to the earlier defined time vector corresponding to the in-phase and quadrature phase sample vector or to another time vector. Second, it is unclear to which component of the sampled signal, i.e. amplitude and/or phase, the interpolated straight line of points refers.
Finally, it is also unclear on which components of the sampled signal the claimed unwrapping and slope averaging operations are performed.
Consequently, since claims 6 and 15 do not define in a clear manner on which components of the sampled signal received by the antennas the signal processing operations are performed, their subject-matter is considered to be unclear. Put in other words, the claims lack a link between the components of the sampled signal and the processing operations performed on these components in generating the received data matrix. 
Claims 8 and 17 respectively reciting “source signals” is indefinite, since it’s unclear whether it corresponds to the received signal in claims 1 and 11 or to another signal. 
Clam 11 reciting “the vehicle” is indefinite for lacking antecedent basis. 
Claims 12-19 are rejected for depending therefrom.
There should be a clear recitation of interrelated structure in order to provide a complete and operable access system.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over IDS documents “Smith” (US 2018/0213355) in view of “Hiscock” (US 2018/0299531).
Claim 1: As best understood, Smith discloses an access system 100 (Fig. 1) for a vehicle 140 (¶ [110]), the access system comprising: 
a plurality of antennas (312-1 to 312-12, Fig. 48, ¶¶ [0355-0367]) configured to each receive a signal transmitted from a portable access device to the vehicle (¶¶ [0110-0111] and [0378]), wherein one of the plurality of antennas is a circular polarized antenna [¶ 0205]; and 
an access module (120, 310; Fig. 1) configured to 
determine angles of arrival of the received signal as received at the plurality of antennas (312-1 to 312-12), 
determine a distance of the portable access device relative to the vehicle based on the distance and the angles of arrival (¶¶ [0117], [0127] and [0198]), and 
permit access to the vehicle based on the distance [¶¶ 0110-0111].
Smith fails to expressly teach the access module configured to downconvert the received signal to generate an in-phase signal and a quadrature phase signal, and execute a music algorithm on the downconverted received signal. 
However, Hiscock discloses such an arrangement in Fig. 3 and ¶¶ [0036-0045]. 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Smith’s invention such that the access module configured to downconvert the received signal to generate an in-phase signal and a quadrature phase signal, and execute a music algorithm on the downconverted received signal, in order to facilitate enhanced location based services (Hiscock: ¶ [0002]). 

Claim 8: As best understood, Smith discloses the access system of claim 1, wherein the access module is configured to perform a clean method comprising: 
performing an iterative process comprising removing source signals, one at a time, using a calibrated array manifold comprising the plurality of antennas, and forcing a position of a source signal to an offset location and recalculate angle of arrival direction of a remaining signal; and while performing the iterative process, converging to a new set of impinging angles of arrival [¶¶ 0390-0393].

Claims 9-10: Smith discloses a vehicle comprising: 
the access system of claim 1;
 a body (Fig. 48); and 
a roof (see Fig 48 and ¶¶ [0110-0111], [0355] and [0398]), 
wherein the plurality of antennas are implemented in at least one of the roof or the at least partially enclosed metal structure (see Fig. 48 and ¶¶ [0355] and [0398]); 



Method claims 11, 17, 18 and 19 recite limitations that are same in scope to claims 1, 8, 9 and 10 respectively; hence, the method claims are rejected for the same reasons as given above. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Hiscock as applied to claim 1 above, and further in view of IDS document “Smith” (US 9825373; hereinafter ‘373). 
Claim 2: Smith fails to expressly teach wherein the plurality of antennas comprise: 
a circular polarized antenna comprising a conductive ring-shaped body having an inner hole; a circular isolator connected to the conductive ring-shaped body; and a linear polarized antenna connected to the circular polarized antenna and the circular isolator and extending outward from the circular isolator, wherein the linear polarized antenna comprises a sleeve, and a conductive element extending through the sleeve, wherein the linear polarize antenna extends orthogonal to a radius of the circular polarized antenna.
‘373 discloses a circular polarized antenna 120 comprising a conductive ring-shaped body (col. 5, second para.) having an inner hole (col. 5, II. 39-41);
a circular isolator 136 connected to the conductive ring-shaped body (col. 5, ll. 31-37); and a linear polarized antenna 110 (col. 4, third para.) connected (via 122) to the circular polarized antenna 120 and the isolator 136 and extending outward from the circular isolator 136 (see Fig. 1), wherein the linear polarized antenna 110 comprises

a conductive element (conductor of the monopole antenna 110) extending through the sleeve 122 (col. 4, II. 49-52: "the center conductor of first coaxial connector 114 extends through a center opening in ground plane 112 from the back side to the front side and is coupled to the bottom end of monopole antenna 110"),
wherein the linear polarized antenna 110 extends orthogonal (i.e. along Z direction) to a radius of the circular polarized antenna 120 (i.e., in the XY-plane).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Smith’s invention such that wherein the plurality of antennas comprise: a circular polarized antenna comprising a conductive ring-shaped body having an inner hole; a circular isolator connected to the conductive ring-shaped body; and a linear polarized antenna connected to the circular polarized antenna and the circular isolator and extending outward from the circular isolator, wherein the linear polarized antenna comprises a sleeve, and a conductive element extending through the sleeve, wherein the linear polarize antenna extends orthogonal to a radius of the circular polarized antenna, in order to provide a broad-beam antenna pattern and facilitate polarization diversity (‘373: col. 1, ll. 36-38). 

Claims 3-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Hiscock as applied respectively to claims 1 and 11 above, and further in view of IDS document “Bose” (Handbook of Statistics: “Subspace Methods for Directions-of Arrival Estimation”). 
Claims 3 and 4: Smith fails to expressly teach wherein the access module is configured to, while implementing the music algorithm: collect analytic signal samples of the signal received at each of the plurality of antennas to generate a received data matrix; estimate a data covariance matrix based on the 
wherein the access module is configured to: perform a covariance smoothing method to generate a modified covariance matrix; and use the eigenvalue decomposition process to determine the MxM matrix based on the modified covariance matrix.
However, such steps are inherent to the music algorithm of section 3.2 (pp. 705-707) of Bose. 
Bose teaches a covariance smoothing method (p. 706) according to claim 4, in connection with the MD-music algorithm. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Smith’s invention such that wherein the access module is configured to, while implementing the music algorithm: collect analytic signal samples of the signal received at each of the plurality of antennas to generate a received data matrix; estimate a data covariance matrix based on the received data matrix; use an eigenvalue decomposition process to determine a MxM matrix based on the covariance matrix, where M is an integer greater than or equal to 2; determine a number of impinging signals; separate the MxM matrix into a plurality of matrices; compute a music spectrum based on one of the plurality of matrices; and perform a peak search on the music spectrum to determine the angles of arrival, wherein the access module is configured to: perform a covariance smoothing method to generate a modified covariance matrix; and use the eigenvalue decomposition process to determine the MxM matrix based on the modified covariance matrix, thereby using fast techniques in array signal processing (Bose: last para. of p. 736). 


wherein the access module is configured to: create a time vector corresponding to the in-phase and quadrature phase sample vector; discard some of the analytic signal samples taken near antenna switching times; unwrap each repetition portion of remaining samples with a step size of t; average frequency of sinusoids of the remaining samples; find average slope of the remaining samples; measure standard deviation of the average slope; determine which of the plurality of antennas is misaligned based on measured standard deviation; and for each of the plurality of antennas, interpolate a straight line of points on a time vector to generate a reconstructed phase angle vector [¶¶ 0389-0393]; 
wherein the access module is configured to: if the standard deviation is greater than a predetermined threshold, check which one of the plurality of antennas has an inaccurate alignment; and for the one of the plurality of antennas, remeasure the standard deviation of the average slope [¶¶ 0389-0393].

Method Claims 12, 13, 14, 15 and 16 recite limitations that are same in scope to claims 3, 4, 5, 6 and 7, respectively; hence, the method claims are rejected for the same reason(s) as given above. 




Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, none of the prior art shows, teaches or fairly suggests the features of  wherein the plurality of antennas respectively comprise: the circular polarized antenna comprising a conductive ring-shaped body having an inner hole; a circular isolator connected to the conductive ring-shaped body; and a linear polarized antenna connected to the circular polarized antenna and the circular isolator and extending outward from the circular isolator, wherein the linear polarized antenna comprises a sleeve, and a conductive element extending through the sleeve, wherein the linear polarize antenna extends orthogonal to a radius of the circular polarized antenna.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Golsch (US 2018/0103414). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845